Ostrander, J.
(after stating the facts). In Hirschkorn v. Fiege Desk Co., 184 Mich. 239 (150 N. W. 851), claimant’s eye was injured, vision being impaired nearly one-half. In Cline v. Studebaker Corporation, 189 Mich. 514 (155 N. W. 519), claimant’s eye was injured; vision, if eyeglasses were used, being impaired one-half. Decision in these cases was not rested upon reasoning which can be made to apply to a case where •claimant has lost an eye in which vision was impaired before .the injury. In Weaver v. Maxwell Motor Co., 186 Mich. 588 (152 N. W. 993, L. R. A. 1916B, 1276), claimant’s left eye was destroyed — the vision lost— by the injury. Due to a previous injury, he could not see with his right eye, and after the last injury vision was limited in both eyes to a perception of light. It was held that total disability was not the result of the injury to the left eye, and that compensation should be limited to the amount fixed in the statute for the loss of one eye, because claimant lost only one eye in the particular employment.
Nature has generously furnished some organs of the body in pairs. A man can get along pretty well with one of them, as with one good eye, or ear, or lung, or kidney, and it is probable that most men, in most vocations, could and would earn quite as much with one of either of these organs removed. If a man with one good eye is able to earn as much as he would if pos*106sessed of two eyes, and loses, by accident, the remaining eye, it is actually that injury which wholly disables him from pursuing his previous vocation, since the previous loss of the other eye did not so disable him. This view, in the case last above cited, would have permitted claimant to receive compensation as for permanent total disability but for the fact that in all these cases the industrial accident board administers a law by the terms of which the board and the court are bound. The legislature has declared that the loss of both eyes (by the particular injury) shall constitute total and permanent disability, and that for the loss (by the particular injury) of one eye the compensation shall be 50 per cent, of the average weekly wages during 100 weeks. It will be perceived that a man with two eyes might lose one of them without affecting his capacity to earn wages except for a few days or weeks, and another, with but one good eye, might be by its loss totally disabled to earn anything in his usual vocation. In either case his compensation, under the law, would be the same. If such a result is regarded as unjust, in determining which the rights of the employer must be considered, the remedy must be administered by the legislature.
The legislature has not attempted a definition, or made a declaration, applicable to the case at bar, except in terms of the loss of an eye. It has not specified a normal eye, although it may be concluded that the law refers to an eye which performs in some degree the functions of a normal eye. A mere sightless organ might perhaps be considered no eye at all. Claimant has lost an eye, although an infirm one. It was not wholly useless as an eye. On the contrary, the testimony is that he could with it distinguish light and s,ee approaching objects. As a result of the injury, there was disability, and the disability is “deemed to continue for the period specified, and the compensation so *107paid for such injury shall be as specified. * * *” 2 Comp. Laws 1915, § 5440.
The conclusion of the board will not be disturbed. Defendant in certiorari will recover costs of this court.
Stone, C. J., and Kuhn, Bird, Moore, Steere, and Brooke, JJ., concurred. Person, J., did not sit.